FILED
                                                                United States Court of Appeals
                                     PUBLISH                            Tenth Circuit

                     UNITED STATES COURT OF APPEALS                     August 1, 2014
                                                                   Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                     Clerk of Court


GUSTAVO RAMIREZ-CORIA,

             Petitioner,

v.                                                        No. 13-9604

ERIC H. HOLDER, JR.,
United States Attorney General,

             Respondent.


               PETITION FOR REVIEW OF DECISION OF THE
                   BOARD OF IMMIGRATION APPEALS


Submitted on the briefs: *

Gustavo Ramirez-Coria, Pro Se.

Stuart F. Delery, Assistant Attorney General, Civil Division, Jennifer Williams,
Senior Litigation Counsel, Colette J. Winston, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice Washington, D.C., for
Respondent.


Before MATHESON, ANDERSON, and PHILLIPS, Circuit Judges.



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
ANDERSON, Circuit Judge.


      Gustavo Ramirez-Coria, a citizen of Mexico, sought cancellation of removal.

The Immigration Judge (IJ) concluded that Ramirez-Coria had abandoned his

application and not shown good cause for failing to provide required biometric

information for over two years. The Board of Immigration Appeals (BIA) affirmed,

and Ramirez-Coria now petitions this court for review. We deny his petition.

                                  I. BACKGROUND

      Ramirez-Coria illegally entered the United States in 1995. He was placed in

removal proceedings in April 2009, and conceded removability at his initial hearing.

At a second hearing in May 2009, Ramirez-Coria requested a continuance in order to

complete his application for cancellation of removal (Form EOIR-42B), under

8 U.S.C. § 1229b(b)(1). The IJ rescheduled the hearing for June 2009, at which

Ramirez-Coria submitted his EOIR-42B application. His application was incomplete,

however, because he had failed to follow the instructions on the Form requiring him

to provide biometric information, including his fingerprints, as required by 8 C.F.R.

§ 1003.47.

      Applicants for cancellation of removal are required to submit to an identity,

law enforcement, or security investigation, which includes the requirement of

providing biometrics. Id. § 1003.47(b)(5), (d). To ensure that the Department of

Homeland Security (DHS) has completed this investigation before adjudication of the

application, applicants are required to follow procedures described in § 1003.47 and

                                         -2-
the instructions on the applicable application form. Id. § 1003.47(a), (c). The

instructions on Form EOIR-42B directed Ramirez-Coria to (1) attend an appointment

with a nearby immigration Application Support Center (ASC) to provide biometric

information; (2) obtain a biometrics confirmation notice from the ASC and bring it to

his hearing as evidence he had provided his biometrics; and (3) file the completed

Form EOIR-42B application and all supporting documentation with the Immigration

Court within the time period directed by the IJ. Aplt. App. at 202.

      Because Ramirez-Coria had not included the biometric information with his

application, the IJ rescheduled his hearing to October 2010, eighteen months away.

The IJ informed Ramirez-Coria:

      Sir, you have to get your fingerprints done and this document tells you
      how you need to do it. Your attorney knows about it but at the end of
      the day, it’s your obligation to make sure that the instructions are
      followed. If you fail to do that, your application could be denied simply
      because you haven’t followed the instructions on the form. So make
      sure you take care of that. And that biometric form is marked as
      Exhibit 4.

Id. at 113-14.

      The IJ later rescheduled the hearing to January 2012, but shortly before the

hearing Ramirez-Coria’s counsel moved to withdraw, stating his client had “lost

interest in his own case.” Id. at 267. New counsel entered an appearance, and the

hearing was rescheduled for March 2, 2012.

      Ramirez-Coria submitted his supporting documentation for the application two

days before the March hearing, but without the biometric information. At the


                                         -3-
hearing, counsel told the IJ that Ramirez-Coria had gone to an ASC the day before

and provided his fingerprints. Officials at ASC would not take Ramirez-Coria’s

fingerprints without any identification or birth certificate, and counsel stated that

Ramirez-Coria had lacked any form of identification for the past three years until the

day before the hearing. The government stated that DHS had no record that

Ramirez-Coria had provided his fingerprints. Counsel did not dispute the IJ’s

observation that the DHS obviously had not had time to complete its required

investigation. The IJ also noted that all of Ramirez-Coria’s supporting

documentation for the application was untimely because the Immigration Court

Practice Manual requires all filings to be submitted at least fifteen days in advance of

the hearing. Counsel stated her office had been diligent in contacting Ramirez-Coria,

but he had been working a lot and it had been difficult to get the documentation.

      The IJ determined that Ramirez-Coria’s application for cancellation of

removal should be deemed abandoned and concluded that he had not shown good

cause for failing to complete the biometric requirement in over two years, nor had his

counsel ever informed the IJ that he was having any problem obtaining his

fingerprints. The IJ dismissed his application, but granted Ramirez-Coria voluntary

departure. Ramirez-Coria appealed to the BIA, which concluded the IJ properly

deemed his cancellation-of-removal application abandoned, and it dismissed his

appeal.




                                          -4-
                                    II. DISCUSSION

      The applicable regulation states that an applicant for cancellation of removal

“shall make arrangements” to provide the required biometric information “before or

as soon as practicable after the filing of the application for relief in the immigration

proceedings.” § 1003.47(d). Under 8 C.F.R. § 1003.47(b)(5), (c) & (d), failure to

provide this biometric information and to file the necessary documentation to support

a cancellation-of-removal application in conformity with the applicable regulations

and instructions constitutes abandonment of the application. In such cases, the IJ

may dismiss the application unless the applicant demonstrates that his failure to file

the necessary documents was the result of good cause. Id. § 1003.47(c). 1 An

immigration judge is prohibited from granting an adjustment application where the

security background checks based on an applicant’s fingerprinting and biometric

information have not been completed. Id. § 1003.47(g).

      In this case it is the BIA’s order that we review. See Uanreroro v. Gonzales,

443 F.3d 1197, 1204 (10th Cir. 2006). “However, when seeking to understand the


1
      Section 1003.47(c) provides in part:

      Failure to file necessary documentation and comply with the
      requirements to provide biometrics and other biographical information
      in conformity with the applicable regulations, the instructions to the
      applications, the biometric notice, and instructions provided by DHS,
      within the time allowed by the immigration judge’s order, constitutes
      abandonment of the application and the immigration judge may enter an
      appropriate order dismissing the application unless the applicant
      demonstrates that such failure was the result of good cause.

                                          -5-
grounds provided by the BIA, we are not precluded from consulting the IJ’s more

complete explanation of those same grounds.” Id. We review the BIA’s legal

determinations de novo and its “findings of fact under the substantial evidence

standard.” Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004). Our circuit has

not had occasion to determine the appropriate standard of review to apply to the

determination to dismiss an application as abandoned without good cause under

§ 1003.47(c). We apply an abuse-of-discretion standard to other regulations

giving the IJ discretion to determine if an applicant has shown “good cause.”

See Jimenez-Guzman v. Holder, 642 F.3d 1294, 1297 (10th Cir. 2011) (applying

abuse-of-discretion standard to IJ’s decision to grant a motion for continuance under

8 C.F.R. § 1003.29, which states that the IJ “may grant a motion for continuance for

good cause shown”); Ballesteros v. Ashcroft, 452 F.3d 1153, 1160 (10th Cir. 2006)

(describing as discretionary an IJ’s decision to transfer a removal proceeding under

8 C.F.R. § 1003.20(b) for “good cause”). Section 1003.47(c) states that “the

immigration judge may enter an appropriate order dismissing the application” for

failure to provide the required biometric information. § 1003.47(c) (emphasis

added). Based on this discretionary language, we review the determination to

dismiss Ramirez-Coria’s application as abandoned for an abuse of discretion.

See Gomez-Medina v. Holder, 687 F.3d 33, 38 (1st Cir. 2012) (citing § 1003.47(c)’s

discretionary language as basis for reviewing abandonment determination for abuse

of discretion). The BIA “abuses its discretion when its decision provides no rational


                                         -6-
explanation, inexplicably departs from established policies, is devoid of any

reasoning, or contains only summary or conclusory statements.” Infanzon v.

Ashcroft, 386 F.3d 1359, 1362 (10th Cir. 2004) (internal quotation marks omitted).

      In his petition for review, Ramirez-Coria first argues he complied with

§ 1003.47. He asserts that the IJ and the government both acknowledged he had

satisfied the biometrics requirement one day before the hearing. But the record does

not support these assertions. To the contrary, the BIA found that Ramirez-Coria

“never provided proof to the [IJ] that his biometrics had been completed.” Aplt.

App. at 9 n.1. The BIA noted the exhibit dated March 1, 2012, submitted to the IJ by

Ramirez-Coria, did not demonstrate that he had provided his fingerprints that day,

id., but rather was a referral notice directing him to provide his fingerprints 30 to 90

days before his hearing; id. at 150. The record supports the BIA’s finding that

Ramirez-Coria never provided the requisite proof that he completed the biometric

process. Moreover, it is undisputed that no biometric data was available in time for

the hearing.

      Ramirez-Coria also argues that the IJ and the DHS failed to notify or instruct

him of the need to provide his biometric information. The record flatly contradicts

this claim. The instructions on Form EOIR-42B directed Ramirez-Coria to bring

proof he had completed the biometric process to his hearing. Id. at 202. The IJ

expressly notified Ramirez-Coria that it was his obligation to provide his biometric

information, directed him to the instructions on Form EOIR-42B, and warned him


                                          -7-
that failure to provide biometrics would result in dismissal of his application.

Id. at 113-14.

       Finally, Ramirez-Coria argues the IJ abused its discretion in deeming his

application abandoned and dismissing it, claiming he showed good cause for not

complying with the biometric requirement. He states he made numerous attempts to

provide his fingerprints, but he was turned away each time because he lost his

Mexican birth certificate and ASC would not begin the biometric process until he

could provide it. He states he was unable to persuade his family in Mexico to help

him obtain a copy of his certificate.

       The BIA concluded, as had the IJ, that these reasons failed to demonstrate

good cause for failing to complete the biometric requirement. The BIA reasoned that

Ramirez-Coria had over 2½ years between his first hearing and the March 2012

hearing, so his failure to obtain a copy of his lost birth certificate in that amount of

time did not constitute good cause for failing to complete the biometric requirement.

Further, the BIA noted that prior to the March hearing, his counsel had never

indicated to the IJ that Ramirez-Coria needed additional time to provide his

biometrics.

       We conclude that the BIA did not abuse its discretion in affirming the IJ’s

dismissal of Ramirez-Coria’s application for cancellation of removal. The IJ acted

well within his authority under § 1003.47(c) to determine that Ramirez-Coria’s

failure to complete with the biometric requirement and to provide all the supporting


                                           -8-
documentation to complete his cancellation-of-removal application after more than

two years’ time constituted an abandonment of his applications. As noted,

Ramirez-Coria knew he had to complete the biometric requirement, knew the

penalties for failing to do it, and had ample time in which to complete it. All of the

reasons that Ramirez-Coria asserts as good cause are attributable to his own failure to

act, including his failure to obtain a copy of his birth certificate or other

identification. See Umezurike v. Holder, 610 F.3d 997, 1002-03 (7th Cir. 2010)

(holding IJ did not abuse her discretion in determining applicant failed to

demonstrate good cause where for 2½ years, he failed to present himself for

fingerprinting until three days before the hearing, by which time it was too late to

receive the biometric data in time for the hearing).

       The BIA provided a rational explanation for its conclusion and Ramirez-Coria

has not shown that the Board’s decision “inexplicably departs from established

policies, is devoid of any reasoning, or contains only summary or conclusory

statements.” Infanzon, 386 F.3d at 1362 (internal quotation marks omitted). The

petition for review is denied.




                                           -9-